DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 12/7/2020 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 21, the prior art of record fails to disclose singly or incombination or render obvious a method performed by a backend computing system connected to a network, the method comprising:
receiving, from a first electronic device and via the network, first data representing a spoken utterance;
determining, based at least in part on the first data, an intent of the spoken utterance; 
determining that a second electronic device associated with the first electronic device is capable of processing second data corresponding to the intent;
determining third data representing a response to the spoken utterance; sending, to the first electronic device via the network, the third data, such that the response is output by a speaker of the first electronic device; and
sending, to the second electronic device and via the network, the second data.
Park (US 2014/0012587) and Okubo et al. (US 2016/0373269) are the closest prior art relating to the Applicant's claimed invention
Park discloses a method of connecting a service between a device and at least one other device is provided. The method includes recording, by the device, a user voice input in a state where a voice command button has been input, outputting first information based on the recorded user voice when an input of the voice command button is cancelled, receiving, by the device, second information corresponding to the first information, recognizing a service type according to the first information and the second information, connecting the device to a subject device in an operation mode of the device determined according to the recognized service type, and performing a service with the connected subject device.
Okubo discloses a first device is installed at a first location in a first space visible to a user. A second device is installed at a second location in a second space not visible to the user. A device control method acquires line-of-sight information indicating a line-of-sight direction of the user from a camera. The line-of-sight direction of the user is determined based on the line-of-sight information. In a case where the line-of-sight direction indicates a third location other than the first location, the second device is identified as an object of control. Sound data indicating speech of the user is acquired from a microphone, a control command corresponding to the sound data is generated, and the control command is transmitted to the object of control.
The prior art do not disclose or render obvious the amended features.

With respect to claim 21, the prior art of record fails to disclose singly or incombination or render obvious a backend computing system, comprising: at least one processor; and
at least one computer-readable medium encoded with instructions which, when executed by the at least one processor, cause the computing system to:
receive, from a first electronic device and via a network, first data representing a spoken utterance,
determine, based at least in part on the first data, an intent of the spoken utterance, determine that a second electronic device associated with the first electronic device is capable of processing second data corresponding to the intent,
determine third data representing a response to the spoken utterance, send, to the first electronic device via the network, the third data, such that the response is output by a speaker of the first electronic device, and
send, to the second electronic device and via the network, the second data.
Park (US 2014/0012587) and Okubo et al. (US 2016/0373269) are the closest prior art relating to the Applicant's claimed invention
Park discloses a method of connecting a service between a device and at least one other device is provided. The method includes recording, by the device, a user voice input in a state where a voice command button has been input, outputting first information based on the recorded user voice when an input of the voice command button is cancelled, receiving, by the device, second information corresponding to the first information, recognizing a service type according to the first information and the second information, connecting the device to a subject device in an operation mode of the device determined according to the recognized service type, and performing a service with the connected subject device.
Okubo discloses a first device is installed at a first location in a first space visible to a user. A second device is installed at a second location in a second space not visible to the user. A device control method acquires line-of-sight information indicating a line-of-sight direction of the user from a camera. The line-of-sight direction of the user is determined based on the line-of-sight information. In a case where the line-of-sight direction indicates a third location other than the first location, the second device is identified as an object of control. Sound data indicating speech of the user is acquired from a microphone, a control command corresponding to the sound data is generated, and the control command is transmitted to the object of control.
The prior art do not disclose or render obvious the amended features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180190264 A1	Mixter; Kenneth et al.
US 20130080178 A1	KANG; Donghyun et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             3/11/2021